DETAILED ACTION
Claims 1-20 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant's claim under US PRO 62/907359 filed on 9/907359.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al, US 2021/0067793 A1 (Hu).

Regarding Claim 1, Hu discloses a method of coding video data, executable by a processor, comprising: 
Hu [0062] – video encoder 200 and video decoder 300 may apply a CCALF to the decoded chroma block, where the CCALF refers to corresponding luma samples to be used to refine samples of the decoded chroma block; [0116] – Filter unit 312 may retrieve samples of corresponding luma blocks to the chroma blocks and apply the CCALF filter coefficients to modify the chroma block samples using the corresponding luma block samples); and 
filtering the chroma component based on the extracted luma samples using a cross- component adaptive loop filter (CC-ALF), wherein coefficients associated with the CC-ALF are constrained to be less than a sum of a bit-depth value associated with the luma samples and a positive offset value (Hu [0007] – A method of decoding video data includes determining a number of bits, k, used to represent a decimal value for a filter coefficient of a cross-component adaptive loop filter; determining that a dynamic range of the filter coefficient comprises (-(1<<(k-c))+1, (1<<(k-c))-1) for a value of c, c representing an offset value to the value of k, and `<<` representing a bitwise left shift operator).

Regarding Claim 2, Hu discloses the method of claim 1, wherein the sum of the bit-depth value associated with the luma samples and the positive offset value is less than or equal to sixteen (Hu [0064] – Let k represent the number of bits used to represent the decimal portion of a filter coefficient, and let c represent the offset value. Video encoder 200 and video decoder 300 may calculate the dynamic range as being (−(1<<(k−c))+1, (1<<(k−c))−1), where ‘<<’ represents a bitwise left shift operator. The offset value c may be predetermined or coded as part of a bitstream including the video data. The value of k may be less than 10 and greater than 0).

Regarding Claim 3, Hu discloses the method of claim 2, wherein the bit-depth value is ten and the positive offset value is four (Hu [0064] – The offset value c may be predetermined or coded as part of a bitstream including the video data. The value of k may be less than 10 and greater than 0).

Regarding Claim 4, Hu discloses the method of claim 2, wherein the luma samples are right-shifted by a greater of zero and a difference of sixteen and the sum of the bit-depth value and the positive offset value (Hu [0055] – to perform quantization, video encoder 200 may perform a bitwise right-shift of the value to be quantized).

With regard to claim 8, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 8. [Hu further teaches a computer system for video coding, the computer system comprising: one or more computer-readable non-transitory storage media configured to store computer program code; and one or more computer processors configured to access said computer program code and operate as instructed by said computer program code (Hu [0018] – Computer-readable medium 110 may represent any type of medium or device capable of transporting the encoded video data from source device 102 to destination device 116; [0201] – Such computer-readable storage media … can be used to store desired program code in the form of instructions or data structures and that can be accessed by a computer)].

With regard to claim 9, the claim limitations are essentially the same as claim 2 but in a different embodiment. Therefore, the rational used to reject claim 2 is applied to claim 9. 

With regard to claim 10, the claim limitations are essentially the same as claim 3 but in a different embodiment. Therefore, the rational used to reject claim 3 is applied to claim 10.

With regard to claim 11, the claim limitations are essentially the same as claim 4 but in a different embodiment. Therefore, the rational used to reject claim 4 is applied to claim 11.

With regard to claim 15, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 8. [Hu further teaches a non-transitory computer readable medium having stored thereon a computer program for video coding (Hu [0018] – Computer-readable medium 110 may represent any type of medium or device capable of transporting the encoded video data from source device 102 to destination device 116)].

With regard to claim 16, the claim limitations are essentially the same as claim 2 but in a different embodiment. Therefore, the rational used to reject claim 2 is applied to claim 16. 

With regard to claim 17, the claim limitations are essentially the same as claim 3 but in a different embodiment. Therefore, the rational used to reject claim 3 is applied to claim 17. 

With regard to claim 18, the claim limitations are essentially the same as claim 4 but in a different embodiment. Therefore, the rational used to reject claim 4 is applied to claim 18. 

Allowable Subject Matter
Claims 5-7, 12-14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIR SHAHNAMI/Examiner, Art Unit 2483